Mr. Justice Scott delivered the opinion of the Court : This was an application for judgment against delinquent lauds for the taxes of 1878. It was brought to the June term, 1879, but judgment was not in fact rendered until the 7th day of July, 1879. Section 177 of the Revenue law, as amended by the act of 1879, was then in force, and had been since the first day of that month. That section, as amended, provides: “All real estate upon which taxes remain due and unpaid on the 10th day of March annually, or at the time the town or district collector makes return of his books to the county collector, shall be deemed delinquent, and all such due and unpaid taxes shall bear interest, after the first day of May, at the rate of one per cent a month until paid or forfeited.” The relator moved the court to add one per cent to each judgment respectively, in accordance with the statute cited, but the court overruled the motion, and that decision is assigned for error. Clearly the decision is correct. The law had only taken effect July 1, 1879, just seven days before judgment was rendered. It had no application to taxes for the year 1878, for which judgment was sought. There is nothing that indicates the legislature intended the act of 1879, amendatory of section 177 of the Revenue law, should have any retroactive operation, and there is no authority for giving it any such effect by construction. It is a doctrine applicable to all laws, that it will not be supposed the legislature intended a law should have a retrospective operation, unless where that intention has been manifested by the most clear and unequivocal expression. In re Tuller, 79 Ill. 99. Construing the act of 1879 as having no application to taxes levied and assessed before its passage, as we must do, the decision of the county court is correct, and must be affirmed. Judgment affirmed.